I concur in this court's judgment of affirmance upon the ground it was rested upon, that is, "the trial court was not required on this hearing for temporary injunction to hear the whole case, and, upon defendants' sworn denial of any knowledge of the existence of any restrictions at the time he purchased the property, was authorized in the exercise of Judicial *Page 632 
discretion to refuse to grant the temporary writ," but I do not desire to be committed to the additional expressions in the Chief Justice's opinion. Those matters are clearly obiter dicta, and, in view of the fact that the trial of the cause upon its merits below was not had, I do not care to now go into a discussion of what would have been the right of appellants here had it been shown or found as a fact that appellee did have knowledge of the claimed restrictions at the time he purchased.